Title: Editorial Note
From: 
To: 


            Following the meeting of the commissioners for the University of Virginia at Rockfish Gap, Jefferson traveled to Staunton and spent two nights at the home of his fellow commissioner Archibald Stuart. On 6 Aug. 1818 he  began the  nearly sixty-mile journey to Warm Springs on horseback, arriving there a day later and departing on 27 Aug.  1818. Although this was his first and only visit to Warm Springs, in the 1780s Jefferson had described  several of the Virginia springs in his Notes on the State of Virginia, writing that the waters at Warm Springs “relieve rheumatisms.” As early as 1811 Jefferson announced his intention to sample the curative  waters to remedy his own rheumatic complaint, commenting to William A. Burwell that “if I am not better after a little rest at home, I shall set out for the warm springs.” Later that year he remarked to John Wayles Eppes that “a sensible degree of amendment latterly has diverted my determination to go to the warm springs, which you ought to do. they are the only infallible remedy in the world.” Jefferson paid hotel keeper John Fry $20 a week during his three-week stay, covering board and lodging for himself and his slave Burwell Colbert and feed for two horses. Jefferson’s  sojourn included excursions to Hot Springs, Flag Rock, and the waterfall at Falling Spring Branch.  Instead of lessening them, his trip as a whole added to his health concerns.  Jefferson contracted what was likely a staphylococcus infection, which made his return journey to Monticello painful and negatively affected his quality of life for some months to come. He probably composed the documents below during his travels, recording his general impressions of the taverns he patronized and the distances between stops   (MBJames A. Bear Jr. and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, 1997, The Papers of Thomas Jefferson, Second Series, 2:1346–7; Notes, ed. Peden, 34–6; TJ to Burwell, 19 Aug. 1811; TJ to Eppes, 6 Sept. 1811; TJ to Martha Jefferson Randolph, 7,  14, 21 Aug. 1818; Gene Crotty, Jefferson’s Western Travels Over Virginia’s Blue Ridge Mountains [2002], esp. 166, which  includes a facsimile of a portion of TJ’s account in the Warm Springs hotel ledger).
          